 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 1 of 6 Page ID #327



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRAIG SCOTT,

                   Plaintiff,

 v.                                              Case No. 3:19-CV-01029-NJR

 UNITED STATES,

                   Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Dismiss (Doc. 10) filed by Defendant

United States (the “Government”). For the reasons set forth below, the Court denies the

motion.

                                      FACTUAL BACKGROUND

       In March 2015, Scott went to the emergency department at Protestant Memorial

Medical Center (“Memorial”) with a complaint of lower right extremity pain and

underwent testing (Doc. 10 at 1). Medical records were sent by the hospital to Scott’s

primary care provide, Erynn Elleby, M.D. (Id. at 2). Dr. Elleby was at that time affiliated

with the Belleville Family Health Center (“Belleville Center”), a clinic operated by

Southern Illinois Health Care Foundation (“SIHC”) (Id.). Unfortunately, the fax was in

fact sent to a number affiliated with a nurses’ station at a clinic operated by the U.S. Air

Force (“Air Force Clinic”) (Id.). Scott’s underlying condition went undiagnosed, resulting

in a partial amputation of his right leg in July 2015 (Id. at 3).




                                         Page 1 of 6
 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 2 of 6 Page ID #328



       On March 30, 2017, Scott submitted an administrative claim to the Department of

Health and Human Services (“HHS”), alleging that employees of the Belleville Family

Health Center negligently failed to act when they failed to appropriately care for Scott’s

circulatory condition and advise him on condition management. Scott v. United States, 18-

cv-629, Doc. 39-1 at 4 (S.D. Ill.)). HHS acknowledged receipt of the claim by letter dated

May 1, 2017, and denied the claim by letter dated July 9, 2018. Id. at Doc. 39-2, 39-3.

       On March 28, 2018, Scott filed an action under the Federal Tort Claims Act

(“FTCA”) against the United States in relation to his HHS administrative claim, alleging

negligence by unspecified employees of SIHF’s Belleville Center, a federally qualified

health center. Id. at Doc. 1. After answering the complaint, in September 2018 the

Government ascertained that Memorial had faxed Scott’s records to a number associated

with the Air Force Clinic, not the Belleville Center, and that staff at Belleville Center,

including Dr. Elleby, had never received the records. Id. at Docs. 18, 18-2, 18-6.

       Based on this new information, Scott filed an administrative claim with the U.S.

Air Force on March 18, 2019 (Doc. 39-4). Scott alleged that the U.S. Air Force failed to

properly handle his medical records upon receipt at the Air Force Clinic. In a letter of

March 18, 2019, the Air Force acknowledged receipt of the claim and requested additional

information, further noting that while it aimed to complete its investigation in six months,

it could take longer (Doc. 39-5).

       Based on his complaint against the Air Force, Scott filed a new complaint against

the United States in this court on April 1, 2019, alleging that the Air Force Clinic owed

him a duty of care which it breached by failing to take timely action upon receipt of his


                                       Page 2 of 6
 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 3 of 6 Page ID #329



medical records Scott v. United States, 19-cv-367-SMY-MAB (S.D. Ill.). Scott voluntarily

dismissed that suit and subsequently filed the instant action on September 20, 2019

(Doc. 1).

                                         LEGAL STANDARD

       In addressing a motion to dismiss for failure to state a claim on which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court must assess

whether the complaint includes “enough facts to state a claim to relief that is plausible on

its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007)).

       The Court of Appeals for the Seventh Circuit has clarified that, even after Twombly,

courts must still approach Rule 12(b)(6) motions by construing the complaint in the light

most favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008)).

                                             ANALYSIS

   A. Applicable Law

       While the FTCA gives federal district courts exclusive jurisdiction over certain tort

claims against the United States, that statute “incorporates the substantive law of the state

where the tortious act or omission occurred[.]” Midwest Knitting Mills, Inc. v. United States,

950 F.2d 1295, 1297 (7th Cir. 1991). Here, the basis for the action occurred in Illinois, and

the Seventh Circuit has found that the Illinois statute of repose for patient care claims


                                        Page 3 of 6
 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 4 of 6 Page ID #330



(“Statute of Repose”), 735 Ill. Comp. Stat. 5/13-212(a), is substantive law barring FTCA

medical negligence claims brought more than four years after the alleged act or omission

occurred. Augutis v. United States, 732 F.3d 749 (7th Cir. 2013). However, a different

provision, the Illinois savings statute (“Savings Statute”), 735 Ill. Comp. Stat. 5/13-217,

provides that if a plaintiff voluntarily dismisses an action, that plaintiff may “commence

a new action within one year or within the remaining period of limitation, whichever is

greater,” from the date of voluntary dismissal.

       There is sparse information available on the relation between the Statute of Repose

and the Savings Statute. In one noteworthy decision on point, however, the Seventh

Circuit weighed in on this question in Hinkle by Hinkle v. Henderson, 85 F.3d 298, 300-01

(7th Cir. 1996). Observing that the Illinois legislature intended to create an “unwavering”

statute of repose that would further “the goal of certainty in the business of providing

health care[,]” the Court considered whether this intent made the purpose of a statute of

repose too at odds with the effect of the Savings Statute to permit application of the latter

to the former. Id. at 303. Ultimately, the Seventh Circuit concluded that “it is clear that no

reason exists” why the Savings Statute should not apply to a medical statute of repose,

noting that this conditional, short-term extension “does not create the type of indefinite

potential liability that [the statute of repose] was designed to abolish[,]” nor does it affect

the certainty and predictability that the statute of repose affords defendants where the

defendant already knows of the first action and the circumstances of its dismissal.

       It is worth noting that the specific provision at issue in Hinkle was 735 Ill. Comp.

Stat. 5/13-212(b), as opposed to 212(a), which is in question here. Unlike 212(a), 212(b)


                                        Page 4 of 6
 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 5 of 6 Page ID #331



involves a special repose period for minors with claims arising from patient care. But the

fact that 212(b) involves minors played no role in the Seventh Circuit’s discussion in

Hinkle, and the court made no reference to the Illinois Supreme Court decisions

referenced by the Government such as DeLuna and Bruso, which provide special rules for

tolling claims by minors. Deluna v. Burciaga, 857 N.E.2d 229, 235-39 (Ill. 2006); Bruso v.

Alexian Brothers Hospital, 687 N.E.2d 1014, 1017 (1997).

        While there is limited case law from Illinois state courts on this issue, the position

of the Seventh Circuit in Hinkle appears to follow the decisions of the Illinois Appellate

Court, which has held repeatedly that the Savings Statute and similar provisions can

extend statutes of repose. E.g., Limer v. Lyman, 608 N.E.2d 918, 920 (4th Dist. Ill. App. Ct.

1993); Jain v. Johnson, 922 N.E.2d 1188, 1193 (2d Dist. Ill. App. Ct. 2010); O’Brien v.

O’Donoghue, 686 N.E.2d 688, 689-90 (1st Dist. Ill. App. Ct. 1997). As the Seventh Circuit

noted in Hinkle, 85 F.3d at 300-01, this position follows rulings in a number of other states

that “a savings statute does apply to save a cause of action otherwise barred by a medical

malpractice statute of repose.” See, e.g., See v. Hartley, 896 P.2d 1049 (Kan. 1995); Cronin v.

Howe, 906 S.W.2d 910 (Tenn. 1995); Vesolowski v. Repay, 520 N.E.2d 433 (Ind. 1988); Wade

v. Reynolds, 517 N.E.2d 227 (Ohio Ct. App. 1986); contra Wright v. Robinson, 426 S.E.2d 870

(Ga. 1993).

   B.    Discussion

        Based on the case law discussed above, the Court’s analysis of this motion is

brief—while case law on the issue is limited, courts have repeatedly and consistently

ruled that the Savings Statute and provisions like it do apply to provisions such as the


                                         Page 5 of 6
 Case 3:19-cv-01029-NJR Document 33 Filed 05/21/20 Page 6 of 6 Page ID #332



Statute of Repose for medical liability. The public policy arguments made by the

Government here were discussed at length in Hinkle and rejected. The Government seeks

to distinguish Hinkle by noting that the provision in that case dealt specifically with

minors, but that fact played no role in the court’s decision, and the logic of Hinkle clearly

applies to the more general Statute of Repose as well. While certain decisions of the

Illinois Appellate Court are old, they have been reaffirmed as recently as 2010 in Jain, and

absent any indication to the contrary, this Court accepts that they are still good law. In

sum, the Government has not advanced any persuasive arguments to support its

position, and the Court must deny its motion.

                                           CONCLUSION

       For the reasons set forth above, the Court DENIES the Motion to Dismiss.

       IT IS SO ORDERED.

       DATED: May 2 1, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 6 of 6
